Opinion issued August 6, 2009







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00069-CV
____________

C. JOEL VAN OVER AS NEXT FRIEND OF DONALD EVANS, Appellant

V.

GLOBAL DELIVERY SERVICE, LLC AND DENNIS GILL, Appellees




On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 07CV0379




MEMORANDUM  OPINION
          We dismiss this appeal for want of prosecution.  At the parties request, we
abated the appeal to permit proceedings in the trial court to effectuate a purported
settlement agreement, with the requirement that within 60 days they would give this
Court a status report.  The parties have not filed such a status report.  The Clerk of
this Court notified the parties that by a date certain, if they did not respond and show
good cause why the appeal should not be dismissed for want of prosecution, the
matter would be referred to the Court for dismissal.  The date certain has passed and
the parties have not responded.
          We dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b),(c).
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.